DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The report on patentability of the IPEA or ISA in this National Stage application has been considered by the Primary Examiner. MPEP § 1893.03(e).
	Drawings
The drawings filed 22 June 2020 are acceptable for examination purposes.
Specification
The abstract of the disclosure is objected to because it recites phases that can be implied “…are disclosed.”  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: The Primary Examiner notes that the repeated use of the term “hemahydrate” should, apparently, read “hemihydrate.”  Appropriate correction is required.
Claim Objections
Claims 7 and 17 objected to because of the following informalities:  “hemahydrate” should, apparently, read “hemihydrate.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for applying a force to the portion of the building panel that has had the solution applied there-to in order to deform the portion of the building panel, does not reasonably provide enablement for application to any and all portions of the building panel, unless all portions of the building panel have been treated. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The specification discloses [0019]: “The addition of the light alcohol facilitates the transport of water through the facing and/or backing paper and into the [hemihydrate] interior, hydrating the [hemihydrate] to produce the dihydrate. The dihydrate may be formed, shaped, or patterned, while the [hemihydrate] is brittle and application of forces normal to the plane of the panel cracks the interior structure, resulting in broke gypsum panels. The moistened gypsum panels are formed, shaped, and patterned as desired.” Consequently, only those portions of the gypsum panel to which the light alcohol solution has been applied, facilitating hydration from the hemihydrate to dihydrate form, permits shaping of the panel via application of a force normal to the horizontal plane of the panel without breaking the panel.
Claim 1, as written, recites: 
applying the solution to a surface of the building panel; and
applying the force to a portion of the building panel…the force causing a deformation of the portion of the building panel.
Claim 11, as written, recites:
a liquid applicator that applies the solution onto a surface of the building panel; and
a force applicator that applied the force to a portion of the building panel…the force causing deformation of the portion of the building panel.
In the case of both independent claims, there is no connection between the area/surface of the panel to which the solution is applied and that which is deformed by application of the force. In fact, these claims, as written, are quite inclusive of application of the solution to one area and application of the force to another area. In such a scenario, based on Applicant’s disclosure, one of ordinary skill in the art would reasonably expect that the gypsum panel would break instead of deforming. 
Claims 1, 3-11, and 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim The term “light alcohols” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “light alcohols” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How is the scope of “light alcohols” to be determined? Is the determination to be made on the basis of molecular weight, density, or something else. The instant specification gives examples of light alcohols [0023], but examples do not establish the metes and bounds of the scope of the term. Claims 2 and 12 recite specific alcohols and are not indefinite for this reason. Claims 3-10 and 13-20 are similarly indefinite by virtue of their incorporation of this indefinite subject matter.
With additional respect to claim 15, this claim recites “…wherein the force applicator applies the solution…” which is indefinite because it appears to contradict the recitation of claim 11, from which claim 15 ultimately depends. Claim 11 specifically recites that it is the liquid applicator that applies the solution. Consequently, the metes and bounds of claim 15 are impossible to determine. 
Allowable Subject Matter
While the claims are rejected for the reasons set forth above, it is the Primary Examiner’s position that they recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 11, US 2009/0142604 A1 to Imai, et al. (hereinafter 'Imai'), Imai discloses a coating for a building panel (para [0007], [0008]) comprising alcohol (para [0014], [0021]); but does not specifically disclose a method for modifying a building panel comprising: applying a solution comprising light alcohols to a surface of the building panel; and applying a force to a portion of the building panel substantially normal to a horizontal plane of the panel, the force causing a deformation of the portion of the building panel; and a device for modifying a building panel comprising: a mounting structure on which the building panel is mounted; a liquid applicator that applies a solution comprising light alcohols onto a surface of the building panel; a force applicator that applies a force to a portion of the building panel substantially normal to a horizontal plane of the panel, the force causing a deformation of the portion of the building panel. 
Accordingly, regarding claims 1 and 11, CN 100333841 C (Univ Donghua), Univ Donghua discloses a liquid applicator that applies a solution comprising light alcohols onto a surface of the building wall (pg. 1, para 1; pg. 5, para 3-5); but does not specifically disclose a method for modifying a building panel comprising: applying a solution comprising light alcohols to a surface of the building panel; and applying a force to a portion of the building panel substantially normal to a horizontal plane of the panel, the force causing a deformation of the portion of the building panel; and a device for modifying a building panel comprising: a mounting structure on which the building panel is mounted; a liquid applicator that applies a solution comprising light alcohols onto a surface of the building panel; a force applicator that applies a force to a portion of the building panel substantially normal to a horizontal plane of the panel, the force causing a deformation of the portion of the building panel. 
Accordingly, regarding claims 1 and 11, US 2004/0038065 A1 to Francis, et al. (hereinafter 'Francis'), Francis discloses a building board comprising an alcohol (para [0010], [0025], [00271); but does not specifically disclose a method for modifying a building panel comprising: applying a solution comprising light alcohols to a surface of the building panel; and, applying a force to a portion of the building panel substantially normal to a horizontal plane of the panel, the force causing a deformation of the portion of the building panel; and a device for modifying a building panel comprising: a mounting structure on which the building panel is mounted; a liquid applicator that applies a solution comprising light alcohols onto a surface of the building panel; a force applicator that applies a force to a portion of the building panel substantially normal to a horizontal plane of the panel, the force causing a deformation of the portion of the building panel. 
Accordingly, regarding claims 1 and 11, US 6,319,312 B1 (Luongo), Luongo discloses applying a solution to a surface of the building panel (col. 14, In. 62 to col. 15, In. 13) comprising an alcohol (col. 9, In. 21-53; col. 13, In. 11-24); but does not specifically disclose a method for modifying a building panel comprising: applying a solution comprising light alcohols to a surface of the building panel; and applying a force to a portion of the building panel substantially normal to a horizontal plane of the panel, the force causing a deformation of the portion of the building panel; and a device for modifying a building panel comprising: a mounting structure on which the building panel is mounted; a liquid applicator that applies a solution comprising light alcohols onto a surface of the building panel; a force applicator that applies a force to a portion of the building panel substantially normal to a horizontal plane of the panel, the force causing a deformation of the portion of the building panel.
Accordingly, regarding claims 1 and 11, US 3,409,422 A (Gulotta), Gulotta discloses a device (col. 9, In. 36-72) for applying a force to a portion of the panel substantially normal to a horizontal plane of the panel, the force causing a deformation of the portion of the panel (col. 7, In. 25-53; col. 9, In. 3-15); but does not specifically disclose a method for modifying a building panel comprising: applying a solution comprising light alcohols to a surface of the building panel; and applying a force to a portion of the building panel substantially normal to a horizontal plane of the panel, the force causing a deformation of the portion of the building panel; and a device for modifying a building panel comprising: a mounting structure on which the building panel is mounted; a liquid applicator that applies a solution comprising light alcohols onto a surface of the building panel; a force applicator that applies a force to a portion of the building panel substantially normal to a horizontal plane of the panel, the force causing a deformation of the portion of the building panel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2001/0044016 A1 and US 2004/0081524 A1 both disclose mechanical means of shaping (i.e., tapering) the edges of gypsum panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
29 July 2022